Citation Nr: 0827550	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1973 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claim for 
service connection for PTSD.  In December 2006, the Board 
remanded the claim for additional development.  

In October 2005, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Board initially notes that subsequent to the most recent 
Supplemental Statement of the Case, dated in September 2007, 
additional evidence was received in the form of VA progress 
notes.  This evidence has not been reviewed by the RO, 
however, it was accompanied by a waiver of RO review.  See 38 
C.F.R. § 20.1304 (2007).  Therefore, a remand is not 
required.  

In October 2001, the veteran filed his claim for service 
connection.  In April 2003, the RO denied the claim.  The 
veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran asserts that he has PTSD as a result of noncombat 
stressors.  The Board also notes that VA hospital reports 
show that he repeatedly gave a history of preservice 
stressors, i.e., child abuse.  In any event, in light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, any 
discussion of stressors involves a "downstream" issue, and no 
further discussion is warranted.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. §§ 
1110 and 1131, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  

The veteran's service medical records do not show any 
treatment for psychiatric symptoms, or any relevant 
diagnoses.  The veteran's separation examination report, 
dated in November 1977, shows that his psychiatric condition 
was clinically evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1978 and 2007.  This evidence shows 
that the veteran was noted to have anxiety on several 
occasions between 1981 and 1983.  The next relevant evidence 
is dated in 1993.  More specifically, between 1993 and 1997, 
VA reports show that he was hospitalized on multiple 
occasions for treatment of psychiatric symptoms.  These 
reports, as well as VA progress notes dated during that 
period, show that he was repeatedly diagnosed with alcohol 
and substance abuse, to include alcohol dependence, and 
cocaine addiction.  He also received several Axis II 
diagnoses of personality disorders.  The next relevant 
evidence is dated in 2001, and shows that the veteran has 
received ongoing treatment for psychiatric symptoms since 
that time, with several hospitalizations, as well as several 
months of treatment in a VA psychosocial residential 
rehabilitation treatment program (PRRTP).  His diagnoses 
included PTSD, alcohol dependence, polysubstance dependence, 
social maladjustment, adjustment disorder, and rule out 
schizotypal personality disorder.  A VA examination report, 
dated in February 2007, shows that the examiner concluded 
that the veteran did not meet the full criteria for PTSD.  
The Axis I diagnoses noted "subthreshold PTSD," and alcohol 
abuse.  

A lay statement from the veteran's brother, dated in August 
2004, asserts that the veteran "has never been the same" 
since his service.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  Gilpin.  The 
Board considers the February 2007 VA examination report 
highly probative evidence showing that the veteran does not 
have PTSD.  This reports shows that the veteran was afforded 
psychological testing (the Minnesota Multiphasic Personality 
Inventory-II), and that the examiner's opinion is supported 
by a detailed rationale.  This opinion is the only competent 
opinion of record which was based on a review of the 
veteran's C-file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  It 
included a substantial discussion pertaining to the veteran's 
correct diagnosis, noting inter alia that he did not meet the 
full criteria for PTSD, that the veteran's reported history 
at the time of the examination was not entirely consistent 
with prior recorded histories, that he had a preservice 
history of violent behavior, and that he had a preservice 
history of involvement with the criminal justice system.  The 
Board further points out that, to the extent that the 
February 2007 VA examiner concluded that the veteran does not 
have PTSD, and was afforded an Axis I diagnosis of alcohol 
abuse, the examiner's conclusion is consistent with the other 
medical evidence of record, which shows that the veteran has 
repeatedly been diagnosed with alcohol abuse.  

In reaching this decision, the Board has considered that 
there are several diagnoses and notations of PTSD in the 
medical reports.  However, these are relatively few in 
number, and this evidence is afforded relatively little 
probative value.  A number of them are equivocal in their 
terms, i.e., either "by history," or characterized as 
"possible PTSD."  In addition, none of these notations of 
PTSD are shown to have been based on a review of the 
veteran's C-file, or any other detailed and reliable medical 
history.  Id.; see also Hampton v. Gober, 10 Vet. App. 481 
483 (1997) (noting that a medical examiner must consider the 
records of prior medical examinations and treatment in order 
to ensure a fully informed opinion).  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD, and that the 
claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that PTSD is related to service, and this is not a 
contention capable of lay diagnosis.  See Espiritu; Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  Furthermore, when the 
veteran's service medical records (which do not show any 
relevant treatment) and his post-service medical records are 
considered (which indicate that the veteran does not have 
PTSD), the Board finds that the medical evidence outweighs 
the veteran's contention that PTSD is related to his service.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in August 2003, and January 2007, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcome 
of the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  He addressed the issue at a hearing before the 
Board in October 2005.  After issuing the letters discussed 
above, the RO reconsidered the appellant's claim, as 
evidenced by the September 2007 Supplemental Statement of the 
Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (holding that VA cured any failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  For these reasons, the timing of the 
VCAA notices was not prejudicial.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).   

The Board further notes that VA has obtained all relevant 
evidence (discussed infra), and that the appellant, and those 
acting on his behalf, have demonstrated actual knowledge of 
what was necessary to substantiate the claim.  See e.g., 
October 2005 hearing transcript; representative's briefs, 
dated in October 2006, and July 2008.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files. The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded a psychiatric 
examination, which ruled out PTSD, therefore an etiological 
opinion is not required.  See 38 C.F.R. § 3.159(d).  In this 
regard, the Board notes that in the representative's brief, 
dated in July 2008, it was argued that an opinion on the 
veteran's claim should be obtained from an independent 
medical expert (IME), see 38 C.F.R. § 20.901(d) (2007), 
because the evidence showed that the case involved 
"controversy and complexity," and because the February 2007 
VA examiner (hereinafter "Dr. C") had "previously 
diagnosed with the veteran with PTSD in 2002."  

The Board finds that an IME opinion is not required.  With 
regard to Dr. C, the representative's statement is incorrect.  
The representative appears to be making a reference to the 
statement of another VA physician, Dr. L.P.K., who wrote a 
letter in October 2002.  In that letter, she indicated that 
she was responding to a loan discharge application.  She 
further stated that the veteran had been diagnosed with PTSD 
earlier that year, and that he had filed a claim for service 
connection.  As noted on page two of the representative's 
brief, she stated that she was "not qualified to determine 
the extent of psychiatric disability."  In addition, VA 
progress notes, dated in 2001 and 2003, show that Dr. L.P.K. 
provided some of the veteran's treatment, but that she was a 
"staff internist" (as opposed to a psychiatrist or 
psychologist), and her reports contain a number of 
assessments of various physical disorders, as well as alcohol 
abuse.  Finally, the Board points out that in December 2006, 
the Board remanded the claim for an examination.  The 
examination report, dated in February 2007, shows that the 
examiner took the veteran's medical history and pertinent 
treatment history into account.  Summaries of the veteran's 
social, medical, and military histories were provided.  The 
examiner determined that the veteran did not meet the full 
criteria for PTSD.  The representative's brief does not 
allege a specific error of fact in this report, and the Board 
finds that the issue on appeal is not of such medical 
complexity or controversy that a remand for an IME's opinion 
is required.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


